Citation Nr: 0715831	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  02-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  These issues were previously 
before the Board in October 2003.

A rating decision in July 2005 granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
as of April 2001.  The veteran has not expressed disagreement 
with the July 2005 rating decision.

The issues of entitlement to service connection for 
hypertension and heart disease, to include as secondary to 
service-connected disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of record demonstrates that a 
lumbar spine disability, a cervical spine disability, and an 
enlarged prostate disability were initially clinically 
demonstrated years after service, and have not been shown by 
competent medical evidence to be etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  A cervical spine disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  An enlarged prostate was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2001 and April 2004, the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see July 2005 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  As the service connection claims adjudicated 
herein are denied, no disability rating or effective date 
will be assigned, and there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are not associated with 
the claims file.  The NPRC has indicated that they were sent 
to VA in September 1975, and the RO has been unable to locate 
them.  Private medical records and records from the Social 
Security Administration (SSA) are of record.  As there is no 
evidence that the veteran suffered a disease or event in 
service related to the spine or the prostate, an examination 
for a medical opinion regarding a possible relationship 
between the disabilities on appeal and the veteran's military 
service is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis 
and organic diseases of the nervous system, will be presumed 
if they become manifest to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

As noted, the veteran's service medical records are not 
available for review in this case.  In light of the absence 
of service medical records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

While the service medical records are missing, the Board 
notes that the veteran has not asserted that he sought 
treatment during service for a spinal or prostate disorder.  
In fact, a review of his April 2001 claim and records from 
the SSA reveal that the veteran has not indicated that he had 
a spinal or prostate complaints until many years following 
service.  The Board can find no complaints related to the 
spine (cervical or lumbar) or the prostate prior to the 
1980s.  Further, while the records show that the veteran has 
received treatment for these disabilities beginning in the 
1980s, no health professional has indicated that they are 
etiologically related to active service.  The veteran, as a 
layperson, is not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

To the extent that the veteran may be claiming any disability 
at issue is a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
current disability and a causal relationship between his 
current disability and service.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  That is, even with combat status, the 
veteran must provide satisfactory evidence of a relationship 
between his service and a current disability at issue.  While 
the Board is very respectful of the veteran's service, the 
required type of evidence is lacking in this case.

The Board further notes that the disabilities addressed in 
this decision are not enumerated among the diseases the 
Secretary has determined are related to herbicide (Agent 
Orange) exposure.  (Prostate cancer not an enlarged prostate 
has been recognized as related to herbicide exposure; and it 
is noted that there is no evidence that the veteran has 
prostate cancer.)  Consequently, the presumptive provisions 
of 38 U.S.C.A. § 1116 do not apply.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In short, the medical evidence of record demonstrates that a 
lumbar spine disability, a cervical spine disability, and an 
enlarged prostate disability were initially clinically 
demonstrated years after service, and have not been shown by 
competent medical evidence to be etiologically related to 
active service.  As such, the preponderance of the evidence 
is against the claims, and service connection for a lumbar 
spine disability, cervical spine disability, or enlarged 
prostate disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for enlarged prostate is denied.


REMAND

As for the issues of service connection for hypertension and 
heart disease, the veteran asserts that he has such disorders 
secondary to service-connected diabetes mellitus.

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Based on the nature of the secondary service-connection 
claims for hypertension and heart disease, the Board finds 
that affording the veteran a VA examination that addresses 
his contentions concerning these disabilities would be useful 
in this case.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine the nature and etiology of any 
hypertension and heart disease that might 
be present.  The examiner(s) should offer 
an opinion, based on a review of the 
record, as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any hypertension or 
heart disease is proximately caused by or 
aggravated by service-connected 
disability, to include diabetes mellitus 
and PTSD.  It is imperative that the 
claims file be made available to the 
examiner(s) and reviewed by the 
examiner(s) in connection with the 
examination(s).

2.  The claims of service connection for 
hypertension and heart disease secondary 
to service-connected disability should 
again be adjudicated with consideration 
of any and all additional evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


